                   THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

DEBRA REKIEL,                           §
                                        §
                         PLAINTIFF,     §
                                        §
VS.                                     § CA NO. 6:18-CV-0025- ADA-JCM
                                        §
WARDLAW CONSULTING SERVICES, INC.,      § ORAL HEARING REQUESTED
WARDLAW CLAIMS SERVICE, LLC,            §      LOCAL RULE 7(H)
WCCA, INC., WARDLAW CLAIMS TRAINING     §
CENTER, LLC, CUSTOM DATA SYSTEMS,       §
INC., WCS SERVICES, LLC,                §
                                        §
                         DEFENDANTS.    §



               MOTION OF THE NON-EMPLOYER DEFENDANTS
                       FOR SUMMARY JUDGMENT


      Pursuant Fed. R. Civ. P. 56, Wardlaw Claims Service, LLC, WCCA, Inc.,

Wardlaw Claims Training Center, LLC, Custom Data Systems, Inc., WCS

Services, LLC (collectively, “the Non-Employer Defendants”) respectfully file this

motion for summary judgment.

PLAINTIFF’S ALLEGATIONS AGAINST THE NON-EMPLOYER DEFENDANTS

      Plaintiff’s employment agreement was with Wardlaw Consulting Services,

Inc. (“Wardlaw”). Ex. 3. 1 It was signed by Mike Wardlaw, as Vice President for

Wardlaw. Id. Nevertheless, Plaintiff seeks to hold the Non-Employer Defendants

liable for fraudulent inducement, fraud, and promissory estoppel, and for the

alleged contractual debts of Wardlaw. The sole bases upon which Plaintiff seeks

      Unless otherwise indicated, references to exhibits are to the exhibits
      1

contained in the Appendix in Support of Wardlaw Consulting Services, Inc.’s
Motion for Partial Summary Judgment.


                                                                                1
to do so are the following allegations. Docket No. 63:

   [footnote 2]: Upon information and belief, all defendant entities named
   in this complaint were owned and controlled by the same three
   members of the Wardlaw family, and acted as a joint enterprise . . .

   [footnote 4]: Although Rekiel was formally employed by Defendant WCSI
   for administrative purposes, the Agreement expressly contemplated that
   Rekiel would perform services on behalf of all Defendants and
   collectively referred to all Defendants as “Employer.” See Ex. 1, p. 1, fn
   1. Defendants therefore acted jointly and collectively in reference to the
   Agreement.

   [§ 54]: Under the terms of the Agreement, Rekiel agreed to perform
   services for each of the Defendants, who jointly and collectively entered
   into the Agreement for the common purpose of securing Rekiel’s
   services as her employer. See Ex. 1, p. 1 fn 1. Each Defendant therefore
   bargained for the right to control and benefit from Rekiel’s performance
   of services under the Agreement. Upon information and belief, a
   community of pecuniary interest exists among Defendants with respect
   to the services Rekiel performed while in their employment and/or the
   independent adjusting business at large over which each Defendant
   holds an equal right to direct and control. One or more Defendants
   committed the tort of fraud and/or fraudulent inducement against
   Rekiel, as described herein, while acting in the scope of this joint
   enterprise. Each Defendant is therefore liable for Rekiel’s damages as a
   member of the joint enterprise, in addition to each Defendant’s direct
   liability as Rekiel’s contractual employer.

   As a matter of law, Plaintiff’s allegations are insufficient to impose liability

on any of the Non-Employer Defendants.

                                  ARGUMENT

                                        I.

   AS A MATTER OF LAW, THE NON-EMPLOYER DEFENDANTS ARE
   ENTITLED TO SUMMARY JUDGMENT ON ALL OF PLAINTIFF’S NON-
   CONTRACTUAL CLAIMS, I.E., FRAUDULENT INDUCEMENT, FRAUD,
   AND PROMISSORY ESTOPPEL.

   The Non-Employer Defendants join in Wardlaw Consulting Services, Inc.’s

Motion for Partial Summary Judgment Argument Nos. III, V, and VIII. For the

reasons stated therein, the Non-Employer Defendants are entitled to summary

                                                                                 2
judgment on all of Plaintiff’s fraudulent inducement, fraud, and promissory

estoppel claims. Consequently, the Non-Employer Defendants are likewise

entitled to summary judgment on Plaintiff’s “joint enterprise” allegations in

Docket No. 63 ¶ 54 that “[o]ne or more Defendants committed the tort of fraud

and/or fraudulent inducement against Rekiel, as described herein, while acting

in the scope of this joint enterprise. Each Defendant is therefore liable for

Rekiel’s damages as a member of the joint enterprise[.]” Because Plaintiff has

failed to establish “the tort of fraud and/or fraudulent inducement” and

because an employee at will cannot maintain a claim for fraudulent

inducement 2 or fraud, 3 it necessarily follows that Plaintiff’s “joint enterprise”

claim in ¶ 54 is likewise without merit.


   2  E.g., Allamon v. Acuity Spec. Prod., Inc., 877 F. Supp. 2d 498, 518–519
(E.D. Tex. 2012), aff’d, 534 Fed. App’x. 248 (5th Cir. 2013) (“An at-will
employee’s claim for fraudulent inducement is also precluded as a matter of
law.”); Hanold v. Raytheon Co., 662 F.Supp.2d 793, 806 (S.D. Tex. 2009)
(“Because of his status as an at-will employee, Plaintiff Hanold’s cause of action
for fraudulent inducement must fail.”); Cahak v. Rehab Care Group, Inc., 2008
WL 3112083, at 3 (Tex. App.—Waco Aug. 6, 2008, n.p.h.) (“An at-will
employee’s claim for fraudulent inducement is . . . precluded as a matter of
law.”); Miller v. Raytheon Aircraft Co., 229 S.W.3d 358, 381 (Tex. App.—
Houston [1st Dist.] 2007, n.p.h.) (at-will employee’s claim for fraudulent
inducement is precluded as a matter of law); Brown v. Swett & Crawford of
Tex., Inc., 178 S.W.3d 373, 379–80 (Tex. App.—Houston [1st Dist.] 2005,
n.p.h.) (status as at-will employee precludes claim for fraudulent inducement
as a matter of law); Crow v. Rockett Special Util. Dist., 17 S.W.3d 320, 330 (Tex.
App.—Waco 2000, rev. denied) (it is unreasonable for an at-will employee or
applicant to rely on oral, unenforceable representations of their employer
concerning the terms or conditions of employment or prospective employment).
   3  E.g., Sawyer v. E.I. Du Pont De Nemours and Co., 430 S.W.3d 396 (2014)
(employee at-will cannot sue employer for fraud based on terms and conditions
of employment); PAS, Inc. v. Engel, 350 S.W.3d 602, 612–13 (Tex. App.—
Houston [14th Dist.] 2011, n.p.h.) (because detrimental reliance is an element
of fraud, an employee’s at-will status precludes a fraud claim as a matter of
law).


                                                                                 3
                                        II.

    ADEQUATE TIME FOR DISCOVERY HAS PASSED AND PLAINTIFF
    HAS FAILED TO PRODUCE ANY EVIDENCE SUFFICIENT TO RAISE
    A GENUINE ISSUE OF MATERIAL FACT REGARDING ANY OF THE
    ELEMENTS OF A “JOINT ENTERPRISE” AGAINST ANY OF THE
    NON-EMPLOYER DEFENDANTS.

    The elements essential to establishing a “joint enterprise” are: (1) an

agreement, express or implied, among the members of the group; (2) a common

purpose to be carried out by the group; (3) a community of pecuniary interest

in that purpose, among the members; and (4) an equal right to a voice in the
direction of the enterprise, which gives an equal right of control. E.g.,

Shoemaker v. Whistler’s Estate, 513 S.W.2d 10 (Tex. 1974). Additionally, “A

joint enterprise requires evidence that monetary benefits are shared among the

members of the group without special or distinguishing characteristics.” David

L. Smith & Assoc., L.L.P. v. Stealth Detection, Inc., 327 S.W.3d 873, 878 (Tex.

App.—Dallas 2010, no pet.). Plaintiff bears the burden of proving each element,

individually, against each of the Non-Employer Defendants. She has utterly

failed to do so.

                                        III.

    PLAINTIFF HAS FAILED TO PRODUCE ANY EVIDENCE UPON
    WHICH TO ESTABLISH AGAINST ANY OF THE NON-EMPLOYER
    DEFENDANTS A BASIS FOR IMPOSING LIABILITY FOR THE
    CONTRACTUAL    OBLIGATIONS OF  WARDLAW  CONSULTING
    SERVICES, INC.

A. TEXAS LAW—SEPARATE CORPORATE IDENTITIES:

    Although Wardlaw and the Non-Employer Defendants are affiliated

companies, “Texas courts are loathe to merge the separate legal identities of

parent and subsidiary unless the latter exists as a mere tool or ‘front’ for the

parent, or the corporate fiction is utilized to achieve an inequitable result, or to

conceal fraud or illegality.” Miles v. AT&T Co., 703 F.2d 193, 195 (5th Cir.

                                                                                  4
1983). See also, e.g., Krivo Indus. Supply Co. v. Nat’l Distillers & Chem. Corp.,

483 F.2d 1098, 1102 (5th Cir.1973) (corporate form is not disregarded lightly

since the law created corporations primarily to allow limited liability); SSP

Partners v. Gladstrong Invest. (USA) Corp., 275 S.W.3d 444, 455 (Tex. 2008) (the

“[c]reation of affiliated corporations to limit liability while pursuing common

goals lies firmly within the law and is commonplace”); Sitaram v. Aetna U.S.

Healthcare of N. Tex., Inc., 152 S.W.3d 817, 825 (Tex. App.—Texarkana 2004,

no pet.) (courts presume that a parent corporation and its separate corporate

subsidiary are distinct legal entities); Pulaski Bank & Trust Co. v. Tex. Am.

Bank, N.A., 759 S.W.2d 723, 731 (Tex. App.—Dallas 1988, writ denied) (“Under

Texas law, the separate identity of corporations will be observed by the courts,

even in instances where one may dominate or control the other, or may even

treat it as a mere department, instrumentality or agency of the other.”); Norton

v. Integral Corp., 584 S.W.2d 932, 935 (Tex. App.—Austin 1979, no writ)

(same).

   As the Non-Employer Defendants are not parties to Plaintiff’s Employment

Agreement with Wardlaw, as a matter of law none of the Non-Employer

Defendants have any liability on Plaintiff’s breach of contract claim. “We have

never held corporations liable for each other’s obligations merely because of

centralized control, mutual purposes, and shared finances.” SSP Partners v.

Gladstrong Invest. (USA) Corp., 275 S.W.3d at 455. See also, e.g., Alta Mesa

Holdings, L.P. v. Ives, 488 S.W.3d 438, 448–49 (Tex. App.—Houston [14th Dist.]

2016, pet. denied) (holding company was not liable for the obligations of an

employment agreement between the plaintiff and the holding company’s

subsidiary because the only signatories to the employment agreement were the

plaintiff and the subsidiary). Cf., U.S. Risk Ins. Grp., Inc. v. Woods, 399 S.W.3d

295, 302 (Tex. App.—Dallas 2013, no pet.) (subsidiary employer could not
                                                                                5
enforce a non-competition agreement against a former employee because the

agreement was between the subsidiary’s parent and the employee, not the

subsidiary itself).

B. THE NON-EMPLOYER DEFENDANTS ARE NOT PARTIES TO THE AGREEMENT,
   MERELY THIRD-PARTY BENEFICIARIES:

    Initially, Plaintiff’s representation of the agreement is demonstrably

inaccurate. Contrary to Plaintiff’s allegation that the employment agreement

“collectively refer[s] to all Defendants as ‘Employer,’” in fact, the agreement

(Ex. 3) states (emphasis added): “Where the context requires in this agreement,

references to Employer include Wardlaw Services, Inc. and its Affiliates as

listed above.” In fact, the opening paragraph of the agreement specifically

identifies Wardlaw Consulting Services, Inc., as the “Employer” and the

agreement     is   only   signed   by   Plaintiff   and   “EMPLOYER,   WARDLAW

CONSULTING SERVICES.” Id., p. 7. The Non-Employer Defendants are not

signatories or parties to the agreement, merely third-party beneficiaries. Id.,

n. 1:

    Under this Agreement, Employee shall be employed by Wardlaw
    Consulting Services, Inc., for administrative purposes. However,
    services to be performed by the Employee will be for Wardlaw
    Consulting Services, Inc. and [the Non-Employer Defendants].

    Construction of the contract is a question of law for the Court. E.g., City of

Pinehurst v. Spooner Addition Water Co., 432 S.W.2d 515, 518 (Tex. 1968).

Every attempt must be made to harmonize all the provisions within the

agreement and each provision must be considered with reference to the whole

agreement. Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983). The entire

agreement must be interpreted in such a way that all its provisions are given

effect and none are rendered meaningless. See, e.g., HighMount Exploration &

Prod. LLC v. Harrison Interests, Ltd., 503 S.W.3d 557, 562 (Tex. App.—Houston

                                                                                6
[14th Dist.] 2016, no pet.).

   Plaintiff’s contorted construction of the agreement that it “collectively

refer[s] to all Defendants as ‘Employer’” (Docket No. 63 n. 4) for all purposes

would render meaningless the language “[w]hen the context so requires.” 4 See,

e.g., Easter v. Prof’l Perform. Dev. Group, Inc., 2016 WL 4033269, at 3 (W.D.

Tex. July 27, 2016) (rejecting plaintiff’s interpretation of contract because doing

so would render meaningless other parts of the agreement); Henry & Sons

Constr. Co., Inc. v. Campos, 510 S.W.3d 689, 696 (Tex. App.—Corpus Christi

2016, pet. denied structure) (rejecting plaintiff’s interpretation of contractual

provision because doing so would render meaningless the contract’s distinctive

word choice).

C. PLAINTIFF’S “JOINT ENTERPRISE” DOES NOT CONSTITUTE A BASIS FOR IMPOSING
   CONTRACTUAL LIABILITY:

   “Joint enterprise” is a theory which, when applicable, serves as a theory by

which members of a “joint enterprise” may be held liable for the negligence of

another member. “‘[T]he theory of joint enterprise is to make each party thereto

the agent of the other and thereby to hold each responsible for the negligent act

of the other.’” Tex. Dept. of Transp. v. Able, 35 S.W.3d 608, 613 (Tex. 2000)

(emphasis added; quoting Shoemaker, supra). In addition to the four elements

essential to establish a joint enterprise, a plaintiff must establish that “at least

‘one of the [D]efendants was negligent’ so that ‘the negligence of [that] one

[D]efendant may be imputed to the others.’” Rosenbrock v. Deutsche Lufthansa,

A.G., Inc., 2016 WL 2756589, at 14 n. 16 (S.D. Tex. May 9, 2016) (emphasis



   4  During her deposition, Plaintiff could not identify a single task she had
performed for any of the Non-Employer Defendants during her entire
employment. Ex. 1 (178:12 to 180:14).


                                                                                  7
added; quoting Chevez v. Brinkerhoff, 2014 WL 7246798, at 7–8 (Tex. App.—

Dallas Dec. 22, 2014, no pet.)). Joint enterprise is a negligence theory, not a

basis for imposing contractual or other liability.

                                        IV.

   ALTERNATIVELY, PLAINTIFF’S CLAIMS SHOULD BE LIMITED TO
   BREACH OF CONTRACT FOR ALLEGEDLY UNPAID COMMISSIONS
   UNDER ¶ 2.03 OF THE AGREEMENT, BETWEEN JANUARY 27,
   2014 (THE EARLIEST DATE TO WHICH THE STATUTE OF
   LIMITATIONS DOES NOT APPLY) AND AUGUST 15, 2016 (WHEN
   PLAINTIFF BREACHED THE EMPLOYMENT AGREEMENT AND HER
   FIDUCIARY DUTIES, THEREBY RELIEVING WARDLAW OF
   FURTHER PAYMENT OBLIGATIONS UNDER THE AGREEMENT).

   Alternatively to Arguments I, II, and III, above, the Non-Employer

Defendants join in Wardlaw Consulting Services, Inc.’s Motion for Partial

Summary Judgment Argument Nos. IV, VI, VII, and VIII. Plaintiff’s claim, at

best, must be limited to (1) a breach of contract claim; (2) for allegedly unpaid

commissions; (3) calculated under ¶ 2.03 of the employment agreement;

(4) after January 27, 2014; and (5) before August 15, 2016.




                                                                               8
                   CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, the Non-Employer Defendants’ motion for

summary judgment should be, in all things, GRANTED. The Court should

enter a take-nothing judgment on behalf of the Non-Employer Defendants

against Plaintiff, with costs taxed against Plaintiff.

                                       Respectfully Submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS 5
                                       Texas State Bar No. 17303020
                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street, Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8206
                                       Fax:        (214) 871-8209
                                       Email:      jross@thompsoncoe.com

                                       ATTORNEY FOR DEFENDANTS




   5 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.


                                                                                9
                         CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and (b)(3), I certify a true and correct

copy of the foregoing document was filed electronically on the 17th day of June,

2019. Parties may access this filing through the Court’s system. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing

system.

                                     /s/ John L. Ross
                                     JOHN L. ROSS




                                                                               10
